Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11, 14, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1, 6, and 7, the language denoted by “can be” renders the claims indefinite, because “can be” is not definitive language; it is unclear if or to what extent the language denoted by “can be” is optional.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 6-10, 17-19 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 15, 19, and 21 of copending Application No. 16/955,430 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to a product and method of producing the product that read on each other. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-10, 17-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Leutfeld et al. (US 8,258,332 B2).
	Leutfeld et al. disclose compositions comprising solvents, such as sulfoxide solvents, iogenic compounds, and urea and urethane compounds, useful for producing  coatings, drilling fluids, and other compositions corresponding to claim 17 , wherein the components are present in amounts that overlap those of the instant invention.  See abstract; column 1, lines 51+, and column 10.  The disclosed urea and urethane compounds include those that have a structure that corresponds to that claimed (see structure (IIIa) within column 6), wherein structures are disclosed within column 7, lines 25-27 and column 8, lines 10-12 and 19+.8 that correspond to applicants’ R variables.  Regarding the method of making the urea and urethane compound, the examples disclose the reaction of monols with diisocyanate to form adducts, which are subsequently reacted with diamines.  Regarding claim 19, though the reference fails to specifically disclose the use of additional diisocyanate, the reference discloses within column 6, line 48 that the urea compound may contain several urea groups, and the position is taken that one would have appreciated that in order to produce such a compound, additional polymerization through the reaction of diamine and diisocyanate would have been a viable option.  Though the reference discloses other urea and urethane compounds which may use other substituents and structures, the position is taken that it would have been obvious to employ virtually any of the disclosed permutations, including those of the instant invention, because one would have had a reasonable expectation of success.
7.	Claims 11, 14, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Leutfeld et al. (US 8,258,332 B2) in view of WO 02/42392 A2.
Leutfeld et al. disclose compositions comprising solvents, such as sulfoxide solvents, iogenic compounds, and urea and urethane compounds, useful for producing  compositions, such as drilling fluids (see column 10, lines 58-60), wherein the components are present in amounts that overlap those of the instant invention.  See abstract; column 1, lines 51+, and column 10.  The disclosed urea and urethane compounds include those that have a structure that corresponds to that claimed (see structure (IIIa) within column 6), wherein structures are disclosed within column 7, lines 25-27 and column 8, lines 10-12 and 19+.8 that correspond to applicants’ R variables.  Though the reference discloses other urea and urethane compounds which may use other substituents and structures, the position is taken that it would have been obvious to employ virtually any of the disclosed permutations, including those of the instant invention, because one would have had a reasonable expectation of success.
8.	The primary reference is silent regarding the use of particles, hydrophilic polymers, and hydrocarbons to produce the composition; however, the use of such materials to produce drilling fluids was known at the time of invention, as evidenced by the teaching of WO 02/42392 A2 within pages 6, 7, 11, and 12 and Examples 1-12.  Accordingly, the position is taken that it would have been obvious to use these known materials in the production of the drilling fluids of the primary reference.
9.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765